Niemeyer, J., dissents. In Morris v. The Broadview, Inc., 385 Ill. 228, the court held that the legislative intent in enacting section 45 of the Business Corporation Act of 1933, on which plaintiff’s claim to a list of certificate holders is based, “was to limit the right of examination to an allegation and proof of a specified purpose which is proper and legitimate, for the protection of the stockholder’s investment.” The only allegations in the complaint relating to plaintiff’s right to the list of certificate holders are, that plaintiff served upon defendant a certain letter or notice in writing (set out verbatim in the majority opinion), a copy of which was attached to and made a part of the complaint as an exhibit, and that “in said letter or notice, plaintiff stated that it is his desire to communicate with his fellow certificate holders for the purpose of discussing with them the advisability of opposing an attempt by the trustees to further extend the trust, and insisting upon a sale of the real estate.” This is merely an allegation of the service of the notice and of certain of its contents. It is not an allegation that plaintiff was demanding a list of certificate holders for the purpose stated in the notice. Denial of the allegation would deny only the service of the notice and its contents, as alleged. It would not create an issue as to the purpose for which plaintiff was seeking the list. There is no requirement, statutory or otherwise, that the demand be in writing. It may be either written or oral, or partly oral and partly written. Hohman v. Illinois-Iowa Power Co., 305 Ill. App. 17. It cannot be seriously contended that an allegation that plaintiff orally requested a list of certificate holders and stated at the time that he desired the list for the purpose of consulting with other certificate holders as to the advisability of opposing an extension of the trust and insisting on a sale of the property, would be an allegation that plaintiff in fact wanted the list for that specific purpose. The notice is a self-serving instrument prepared by plaintiff and is merely evidence of the demand he made on the defendant. It is not a written instrument upon which plaintiff’s action is founded which section 36 of the Civil Practice Act requires to be attached to the complaint as an exhibit. It is not a writing binding the defendants. As said in 41 Am. Jur., Pleading, sec. 56: “However, where a statement in an exhibit is aside from the foundation of the action, it cannot control the averments of the complaint, and facts stated in a paper incorporated in a pleading are not to be treated as alleged . . . .” (Citing Ryan v. Curran, 64 Ind. 345, 352, and Quinn v. Valiquette, 80 Vt. 434, 442.) Also see Western Union Tel. Co. v. State ex rel. Hammond El. Co., 165 Ind. 492. The court is under as great an obligation to protect a corporation or trust against the production' of a list of its stock or certificate holders for improper purposes as it is to protect a minority stock or certificate holder from arbitrary action or exploitation by those who are their agents and trustees. Morris v. The Broadview, Inc., supra. The trial court did not err in striking the complaint and dismissing the suit.